     Case 3:14-cv-00189-BEN-DHB Document 224 Filed 09/15/20 PageID.3544 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
      SARA DEES; L.G., a minor; G.G., a
                                     )                 Case No.: 3:14-cv-00189-BEN-DHB
11    minor by and through their Guardian Ad
                                     )
      Litem, Robert Schiebelhut,     )
12                                   )                 ORDER GRANTING JOINT MOTION
                  Plaintiffs,        )                 TO VACATE STATUS CONFERENCE
13                                   )                 AND ALLOWING TELEPHONIC
            v.                       )                 APPEARANCE AT APPEAL
14                                   )                 MANDATE HEARING
      COUNTY OF SAN DIEGO; SAN DIEGO )
15    COUNTY HEALTH AND HUMAN        )                 [ECF No. 221, 222, and 223]
      SERVICES AGENCY; CAITLIN       )
16    McCANN; SRISUDA WALSH, GLORIA )
      ESCAMILLA-HUIDOR, and Does 1   )
17    through 100, Inclusive,        )
                                     )
18                Defendants.        )
                                     )
19
20          On September 14, 2020, Plaintiffs Sara Dees; L.G., a minor; and G.G., a minor,
21    along with Defendants County of San Diego and Caitlin McCann (collectively, the
22    “Parties”), filed a Joint Motion to (1) Vacate the Status Conference Currently Scheduled
23    for October 5, 2020 and (2) Allow Telephonic Appearances at the Appeal Mandate Hearing
24    Currently Scheduled for September 23, 2020 (the “Joint Motion”). ECF No. 223.
25          The Parties request to vacate the Status Conference on the basis that they have filed
26    a Petition for Writ of Certiorari before the United States Supreme Court, and as such,
27    judicial economy would be best served by continuing the Status Conference after a
28    determination on their appeal.
                                                 -1-
                                                                3:14-cv-00189-BEN-DHB
     Case 3:14-cv-00189-BEN-DHB Document 224 Filed 09/15/20 PageID.3545 Page 2 of 2



 1          The Joint Motion is GRANTED. The Status Conference is CONTINUED. The
 2    Parties shall notify the Court within seven days of a determination on the Petition for Writ
 3    of Certiorari. The Parties may appear telephonically at the Appeal Mandate Hearing
 4    currently scheduled for September 23, 2020.
 5            IT IS SO ORDERED.
 6     DATED: September 15, 2020                     ________________________________
                                                     HON. ROGER T. BENITEZ
 7
                                                     United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -2-                        14cv0189-BEN(DHB)
